Exhibit STOCK PURCHASE AGREEMENT Between INDUFLEX HOLDING NV and ROGERS CORPORATION TABLE OF CONTENTS 1. DEFINITIONS; INTERPRETATION 1 a. Definitions 1 b. Interpretation 9 2. PURCHASE AND SALE OF SHARES 9 a. Purchase and Sale of Shares 9 b. Purchase Price 10 c. Determination of Contribution 11 d. Adjustment 12 e. Interest 13 f. Security and Subordination 13 g. Sale of the Company During the Earnout Period 13 3. RELATED AGREEMENTS 14 4. REPRESENTATIONS AND WARRANTIES OF THE SELLER 15 5. REPRESENTATIONS AND WARRANTIES OF THE BUYER; INDEMNIFICATION; GUARANTEE OF BV CAPITAL 16 6. COVENANTS 17 a. Debt 17 b. Confidentiality 17 c. Sale of Rogers Suzhou Inventory; Intercompany Trade Debt Generally 18 d. Pre-Closing Due Diligence Procedures 19 e. Post-Closing Activities 19 f. Rights Against UCB S.A. 19 g. Transitional Undertakings 20 h. Couvreur Case 21 i. Further Assurances 22 7. CLOSING 22 a. Closing 22 8. INDEMNIFICATION 22 a. Survival 22 b. Indemnification; Limitations; Procedure; Third Party Claims 23 c. Other Limitations 26 d. Collection of Delinquent Accounts Receivable 26 9. GENERAL PROVISIONS 26 a. Notices 26 b. Entire Agreement and Modification 27 c. [INTENTIONALLY OMITTED] 27 d. Successors and Assigns 28 e. Severability 28 f. Governing Law; Arbitration 28 g. English Language 28 h. Expenses 29 i. Finder’s Fee 29 j. Counterparts 29 i Schedules and Exhibits Schedule A – Representations and Warranties of the Seller Schedule B – Representations and Warranties of the Buyer and BV Capital Schedule C – Disclosure Schedule Schedule D – Historical Calculation of Contribution Exhibit A – Form of Non-Competition Agreement Exhibit B – Form of Rental Agreement Exhibit C – Form of Distribution Agreement Exhibit D – Form of Sales Agreement Exhibit E – Form of Share Pledge Agreement Exhibit F – Form of Production License Agreement Exhibit G – Form of Mutual Non-Disclosure Agreement ii Exhibit STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT (together with all exhibits, schedules and attachments hereto, referred to as this “Agreement”) is made effective as of the last date shown on the signature page hereto: (1)INDUFLEX
